        Case 1:20-cv-12090-DPW Document 204 Filed 06/14/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  ALLIANCE FOR AUTOMOTIVE INNOVATION,

                                  Plaintiff,

                             v.                              CIVIL ACTION
                                                             NO. 1:20-cv-12090-DPW
  MAURA HEALEY, ATTORNEY GENERAL OF
  THE COMMONWEWALTH OF
  MASSACHUSETTS, in her official capacity,

                                  Defendant.


         DEFENDANT’S MOTION FOR JUDGMENT AS A MATTER OF LAW

       The Alliance for Automotive Innovation (“Alliance”) has failed to carry its burden of

showing that there is “no possible set of conditions” under which the 2020 Right to Repair Law

“would not conflict with federal law.” Cal. Coastal Comm’n v. Granite Rock Co., 480 U.S. 572,

580 (1987); accord Pharm. Research & Mfrs. of Am. v. Concannon, 249 F.3d 66, 77 (1st Cir.

2001) (plaintiff making facial claim has “the most difficult challenge” of establishing that “no set

of circumstances exists under which” this law “would be valid”), aff’d, 538 U.S. 644 (2003).

Pursuant to Fed. R. Civ. P. 52(c), Attorney General Healey moves for judgment as a matter of law

on the Alliance’s claims of conflict preemption by the Motor Vehicle Safety Act (“MVSA”), 49

U.S.C. § 30101, et seq., and the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq. See Fed. Ins.

Co. v. HPSC, Inc., 480 F.3d 26, 32 (1st Cir. 2007) (“[W]e treat motions for judgment as a matter

of law made during bench trials as motions for judgment on partial findings under Rule 52(c).”).

The Attorney General is entitled to judgment as a matter of law for the following reasons:

       First, the Alliance has failed to establish that it has associational standing to press its claims

of conflict preemption. See Deft’s Concl. of Law ¶¶ 1-9 (Doc. No. 174). The Alliance’s evidence

                                                   1
         Case 1:20-cv-12090-DPW Document 204 Filed 06/14/21 Page 2 of 5




revealed that “member circumstances differ” with respect to car manufacturers’ (“OEMs”) vehicle

design and ability to comply with the 2020 Right to Repair Law. Pharm. Care Mgmt. Ass’n v.

Rowe, 429 F.3d 294, 314 (1st Cir. 2005).




                                                                                          Rather, the

evidence demonstrated that this case necessarily involves “application of law to a series of different

factual scenarios,” rendering associational standing inappropriate. Nat’l Ass’n of Gov’t Employees

v. Mulligan, 914 F. Supp. 2d 10, 14 (D. Mass. 2012).

       Second, the Alliance has identified no cause of action that entitles it to pursue claims of

conflict preemption under the MVSA or CAA. See Deft’s Concl. of Law (“CL”) ¶¶ 10-27 (Doc.

No. 174). It has no right of action to assert an affirmative claim of preemption under the

Supremacy Clause or under 42 U.S.C. § 1983. See Armstrong v. Exceptional Child Ctr., Inc., 575

U.S. 320, 325 (2015); Boston & Me. Corp. v. Town of Ayer, 330 F.3d 12, 18 (1st Cir. 2003). And

the Alliance’s attempt to invoke the equitable powers of this Court falters because both the MVSA

and the CAA evince an “intent to foreclose” the equitable relief sought by the Alliance. Armstrong,

575 U.S. at 328. The Alliance’s narrow reading of Armstrong v. Exceptional Child Ctr., Inc. finds

no support in Armstrong itself or any other precedent. See Pltf.’s Trial Brief, Doc. No. 173, at 18-



                                                  2
        Case 1:20-cv-12090-DPW Document 204 Filed 06/14/21 Page 3 of 5




19 n.10. And the Alliance cannot point to anything in the MVSA or the CAA suggesting that

Congress did not “inten[d] to foreclose” the equitable relief it seeks. Armstrong, 575 U.S. at 328.

Notably, the Alliance does not deny that the MVSA and CAA grant an exclusive right of action to

the United States, but not to private litigants, to enforce the purportedly preemptive statutory

provisions. See 42 U.S.C. § 7523(a)-(b); 49 U.S.C. §§ 30121(b), 30163(a). It is settled that “the

‘express provision of one method of enforcing a substantive rule suggests that Congress intended

to preclude others.’” Armstrong, 575 U.S. at 328 (quoting Alexander v. Sandoval, 532 U.S. 275,

290 (2001)).

       Third, the testimony of the Alliance’s witnesses confirmed that its conflict preemption

claims are predicated on idiosyncratic and unduly expansive interpretations of the 2020 Right to

Repair Law. See, e.g., Deft’s Mot. in Limine (Daubert), Dkt. No. 177, at 7-10.




       Accepting these expansive interpretations of the 2020 Right to Repair Law would be

inconsistent with this Court’s obligation to avoid “assum[ing] [the law] will be construed in a way



                                                3
        Case 1:20-cv-12090-DPW Document 204 Filed 06/14/21 Page 4 of 5




that creates a conflict with federal law.” Arizona v. United States, 567 U.S. 387, 415 (2012); see

Deft’s Concl. of Law ¶ 34 (Doc. No. 174). Indeed, rather than accept the plaintiff’s witnesses’

interpretations of the statute, this Court “must … consider any limiting construction that a state

court or enforcement agency has proffered,” Nat’l Org. for Marriage v. McKee, 649 F.3d 34, 66

(1st Cir. 2011), and it must “take note of terms that carry technical meaning[s],” including “when

interpreting a statute about computers.” Van Buren v. United States, 593 U.S. ___ (2021) (slip op.

11). Thus, the Court should, as a matter of law, reject the Alliance’s proffered interpretations of

the 2020 Right to Repair Law and its witnesses’ conclusions, based on those interpretations, that

OEMs cannot comply with the state law. The Alliance has introduced no evidence that, under the

Attorney General’s interpretation of the 2020 Right to Repair Law, compliance with state and

federal law is a “physical impossibility,” Arizona, 567 U.S. at 399, or that compliance with the

state law would stand as an obstacle to the accomplishment of a “significant objective” of the

MVSA or CAA. Williamson v. Mazda Motor of Am., Inc., 562 U.S. 323, 330 (2011).

       For the foregoing reasons, this Court should enter findings and conclusions in accordance

with Fed. R. Civ. P. 52(c) and enter judgment in favor of Attorney General Healey.




                                                4
         Case 1:20-cv-12090-DPW Document 204 Filed 06/14/21 Page 5 of 5




                                                      Respectfully submitted,

                                                      ATTORNEY GENERAL
                                                      MAURA HEALEY

                                                      By her attorneys,

                                                      /s/ Julia E. Kobick
                                                      Robert E. Toone, BBO No. 663249
                                                      Eric A. Haskell, BBO No. 665533
                                                      Phoebe Fischer-Groban, BBO No. 687068
                                                      Julia E. Kobick, BBO No. 680194
                                                        Assistant Attorneys General
                                                      Christine Fimognari, BBO No. 703410
                                                        Special Assistant Attorney General
                                                      Office of the Attorney General
                                                      One Ashburton Place
                                                      Boston, Mass. 02108
                                                      (617) 963-2559
June 14, 2021                                         julia.kobick@mass.gov


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the CM/ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on June 14, 2021.

                                                              /s/ Julia E. Kobick
                                                              Julia E. Kobick
                                                              Assistant Attorney General

                  CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

         I certify that, on June 14, 2021, I contacted counsel for the plaintiff in an attempt in good
faith to reach agreement on this motion, but was not able to reach plaintiff’s counsel and presume,
therefore, that the plaintiff opposes this motion.

                                                /s/ Julia E. Kobick
                                                Julia E. Kobick
                                                Assistant Attorney General




                                                  5
